ITEMID: 001-57512
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: CHAMBER
DATE: 1978
DOCNAME: CASE OF KÖNIG v. GERMANY
IMPORTANCE: 2
CONCLUSION: Violation of Art. 6-1;Just satisfaction reserved
TEXT: 15. The applicant, a German national born in 1918, had taken up practice as an ear, nose and throat specialist in 1949. In 1960, he opened at Bad Homburg (Hessen) in the Federal Republic of Germany a clinic of which he was the owner; he was the only medical practitioner working at the clinic which he ran and managed himself and where he performed, in particular, plastic surgery.
16. On 16 October 1962, proceedings against Dr. König for unprofessional conduct were instituted by the Regional Medical Society (Landesärztekammer) before the Tribunal for the Medical Profession (Berufsgericht für Heilberufe) attached to the Frankfurt Administrative Court (Verwaltungsgericht) and he was declared unfit to practise on 9 July 1964. The Regional Tribunal for the Medical Profession (Landesberufsgericht für Heilberufe) attached to the Hessenadministrative Court of Appeal (Verwaltungsgerichtshof) rejected Dr. König's appeal on 14 October 1970.
The accusations against the applicant upheld by the Regional Tribunal including the following: having offered a beauty specialist 20 % of his fees and one of his patients DM 100 for each client they introduced to him; having persuaded a patient to have treatment not covered by social security by assurances that he would in that case be able to use more effective methods; having refused to make out for one of his clients an account corresponding to the fee actually paid; having, as an ear, nose and throat specialist, performed an operation not falling within the field in which he specialised; having had a beauty specialist assist him during operations; having widely-publicised his practice in the daily and weekly press; having used on his name-plates, notepaper and prescription forms wording contrary to the rules of the medical profession.
17. In 1967, the applicant had his authorisation to run his clinic withdrawn and then, in 1971, his authorisation to practise. Criminal proceedings were taken against him in 1972 for, inter alia, the illegal practice of medicine.
Actions brought by Dr. König to challenge both of these withdrawals have been in progress before the competent administrative courts since November 1967 and October 1971, respectively.
18. The applicant complains of the length of the proceedings taken by him against the withdrawals of the authorisations; he makes no complaint about either the disciplinary proceedings before the professional tribunals or the criminal proceedings.
19. In the Federal Republic of Germany, the medical profession is governed partly by Federal law and partly by the law of the Länder. The principal rules relevant for the present case are to be found, in particular, in the Federal Medical Practitioners' Act (Bundesärzteordnung - hereinafter referred to as "the Federal Act") in the version of 4 February 1970 as last amended on 2 March 1974 and 26 March 1975, the Regulations of 28 October 1970 on the grant of the authorisation to practise medicine (Approbationsordnung für Ärzte - hereinafter referred to as "the Regulations") and the Hessen Act on the Professional Bodies and Tribunals for Medical Practitioners, Dentists, Veterinary Surgeons and Pharmacists (Gesetz über die Berufsvertretungen und über die Berufsgerichtbarkeit der Ärzte, Zahnärzte, Tierärzte and Apotheker - hereinafter referred to as "the Hessen Act") in the version of 18 April 1966.
20. According to paragraph 1 of Article 1 of the Federal Act, the medical practitioner shall have the care of the health of each individual and of the community as a whole. Under paragraph 2, he exercises a liberal profession and not a trade or business.
In order to be able to practise on a permanent basis, an authorisation issued by the appropriate services of the Länder is required. (Articles 2 para. 1 and 12 of the Federal Act and Article 35 of the Regulations). This authorisation is granted on request if the person concerned:
"1. is German ... or is a stateless alien ...,
2. has not been guilty of behaviour showing that he is unfit or unreliable to exercise the profession ...,
3. is not incapable of, or unsuited for, the exercise of the ... profession on account of an infirmity, of some weakness in his mental or physical faculties, or of an addiction (Sucht),
4. after studying medicine for a minimum of six years, including a minimum of eight months' and maximum of twelve months' practical training in a hospital, has passed the medical examination in a place where this Act is applicable.
..." (Article 3 para. 1 of the Federal Act).
If the application is granted, the person concerned receives a document (Approbationsurkunde) certifying that the statutory conditions are satisfied and adding:
"With effect from today's date, he (she) is granted authorisation to exercise the medical profession .... Such grant authorises the doctor to practise medicine" (Article 36 of the Regulations and Appendix 21 thereto).
If, on the other hand, the authorisation has to be refused for nonfulfilment of one of the conditions, the applicant or his representative must first be given a hearing (Article 3 para. 4 of the Federal Act.)
An authorisation that has been issued must be withdrawn if one of those conditions either was not satisfied at the time of the grant or ceases to be met afterwards (Article 5 of the Federal Act).
21. Anyone wishing to run a clinic must have an authorisation pursuant to the Trade and Business Act (Gewerbeordnung) and is entitled thereto if he fulfils the conditions stipulated by Article 30 para. 1 of the Act (see paragraph 27 below).
Since the management of a clinic is classified as a trade or business, the person running it does not have to be a doctor himself. However, he is required to take all necessary staffing and organisational measures to ensure the treatment of patients in his institution. He must, therefore, employ one or more doctors responsible for the care of his clients.
The authorisation is withdrawn if it transpires either that the documents supporting the application were incorrect or that the requisite conditions were never, or have ceased to be, satisfied (Article 53 of the same Act; paragraph 27 below).
22. It is not disputed that, according to German law, the right to be authorised to practise medicine and the right to be authorised to run a private clinic are rights conferred on the individual by public law and protected by Article 12 of the Basic Law which guarantees freedom to exercise a profession. Again, exercise of the medical profession, unlike the running of a private clinic, is not considered in the Federal Republic to be a trade or business (see paragraph 20 above); although it also has the purpose of providing an income, its primary aim is disinterested, namely, rendering assistance to mankind.
Medical treatment is a matter for a private-law contract between doctor and patient. Such a contract serves to guarantee the free choice of a medical adviser, maintain a relationship of trust between him and his patient and uphold professional secrecy. However, the contract does not establish a well-defined set of rights and obligations since it imposes on the doctor a duty to provide basically unlimited services to anyone seeking treatment. Moreover, the rules on the medical profession forbid its members to advertise and even regulate in detail the size and content of their name-plates.
Again, medical practitioners cannot fix their fees at will but must comply with the Regulations even when not practising as national health doctors. Minimum and maximum fees for medical services are specified by Federal Government decrees, taking into account the legitimate interests of practitioners and of the persons or organisations having to pay them (Article 11 of the Federal Act).
Those affiliated to the social security health insurance funds – about 80 % of the population - are entitled to medical treatment according to the terms of the legislation and agreements in force. The majority of medical practitioners are approved national health doctors and obliged to treat members of the insurance funds. The Federal Constitutional Court (Bundesverfassungsgericht) has held that such practitioners are not administering a public service but fulfilling a public-law duty and, by their enrolment, are integrated within a system of public law. (Collected Decisions of the Constitutional Court, Vol. 11, pp 30 et seq.).
23. Medical practitioners carry out their duties under the control, inter alia, of their societies and of the professional tribunals, these institutions being governed by Länder Law.
24. Articles 1 and 2 para. 1 of the Hessen Act provide that regional medical societies are public-law associations to which all doctors practising in the Land belong. Practitioners who fail to register with the competent society or to fulfil their other obligations under its statutes may be fined (Article 7 of the Hessen Act.)
Article 4 para. 1 of the Hessen Act gives the following definition of each society's functions:
"1. supervision of the discharge of (its) members' professional duties ...,
2. promotion of the further training of society members,
3. promotion of harmonious relations among society members and settlement of any disputes, arising in the exercise of the profession, between members or between them and third persons, without prejudice to the jurisdiction of other authorities,
4. assisting the official health service in the performance of its functions, ..."
The authorities and the societies must assist each other in the fulfilment of their respective functions (Article 5 of the Hessen Act).
The societies are under State supervision which extends to observance of the laws and statutes. The competent Minister may quash any decision contravening these texts (Article 16 of the Hessen Act) and may at any time request information from the societies concerning their affairs (Article 17 para. 1).
25. If the council of the society suspects a practitioner of unprofessional conduct, it refers the matter to the Tribunal for the Medical Profession (Articles 18 and 29 para. 3 of the Hessen Act). Under Article 20 para. 1, the decision at first instance is given by that Tribunal which is attached to the Administrative Court for the locality and has three members, namely the President, or his representative, and two assessors belonging to the defendant's professional group (Article 21 para. 1).
An appeal against the Tribunal's decision may be made to the Regional Tribunal for the Medical Profession attached to the Hessen Administrative Court of Appeal (Articles 41 and 20 para. 2); the appellate tribunal is composed of five members, namely the President, or his representative, two other judges of the Administrative Court of Appeal and two assessors belonging to the defendant's professional group (Article 21 para. 2).
The professional tribunals may impose the following penalties, the second, third and fourth of which may be combined: warning, reprimand, temporary suspension of the right to vote in society proceedings, fine up to DM 10,000 and finding that the individual is unfit to exercise the profession (Article 19 paras. 1 and 3).
The authorisation to practise is not automatically revoked as the result of the last-mentioned finding. Although its ultimate purpose is the individual's exclusion from the profession, it binds neither the Regierungspräsident, who alone has power to withdraw the authorisation, nor any courts which may be called upon to examine the lawfulness of such a withdrawal.
26. Decisions by the Regierungspräsident withdrawing either an authorisation to practise or an authorisation to run a private clinic may be challenged before the administrative courts. However, before the person concerned can bring the matter before the courts, he must first have filed - unsuccessfully - an objection (Widerspruch) with the Regierungspräsident.
27. On 12 April 1967, at the request of the Regional Medical Society, the Regierungspräsident in Wiesbaden withdrew the applicant's authorisation to run his clinic, claiming that he could not be relied on to conduct the institution properly and lacked the diligence and knowledge required for its technical and administrative management. The Regierungspräsident adverted to an inspection of the clinic which had revealed, in November 1965, numerous irregularities: out of thirty-four medical records, eighteen were not maintained correctly; the training of the staff was insufficient for the work entrusted to them; the equipment in the treatment room left something to be desired; the instruments, some of which were beginning to rust, were in part badly kept; the X-ray machinery lacked safety devices. Inspectors were said to have found in January 1967 that, amongst other things, the operating theatre and its equipment had not been cleaned. The Regierungspräsident relied also on evidence given by several people to the effect that, between 1962 and October 1966, the clinic had in fact been managed by a young employee who was aged eighteen in 1962 and was unqualified. She supervised the staff and took care of the patients and had allegedly confirmed that dog-food was kept in the refrigerator at the clinic and that the applicant allowed men to be present in the rooms outside visiting hours. According to her, Dr. König also made advances to her and one of her colleagues on several occasions.
The decision of the Regierungspräsident was based on the following provisions of the Trade and Business Act:
"A person running a private clinic, maternity home or mental hospital requires an authorisation from the higher administrative authority. The authorisation may be refused only:
(a) if the facts show that the said person cannot be relied on properly to conduct and manage the institution;
..."
"The licences ... mentioned in [Article] 30 ... may be withdrawn ... only:
1. ...
2. if it subsequently appears that the person running the institution does not possess the qualifications required for the grant of the licence ... or that the premises or technical equipment of the institution no longer satisfy the requirements for the grant of the authorisation.
..."
28. On 13 July 1967, the applicant filed an objection which was rejected by the Regierungspräsident on 6 October. Dr. König then appealed, on 9 November, to the Frankfurt Administrative Court, the case being assigned on the following day of its 4th Chamber which is competent to hear disputes relating to the law on trade and business activities.
These appeals had the effect of suspending enforcement of the decision complained of.
29. As early as 10 November, the court asked the Regierungspräsident for his observations; it received them on 8 February 1968, after extending the time granted and sending a reminder.
The Regierungspräsident was requested on 27 March to supply further information and he submitted a written pleading on 30 May. He indicated therein that the applicant was to undergo a psychiatric examination whose results would be forwarded to the court later. The court asked the Regierungspräsident about this on 10 June, 25 July and 9 August; he supplemented his earlier observations but told the court on 10 January 1969 that the applicant had not agreed to be so examined.
On 16 January, the court asked the Regierungspräsident to clarify a point in his pleading; this clarification was received by the court on 2 April.
30. In the meantime and until January 1969, the court had tried to obtain from, notably, the Regierungspräsident (10 June 1968) and the competent local authorities (10 October), the addresses of several persons who might be called as witnesses.
The court also endeavoured, as from 8 January 1969, to procure files on the applicant, including those of the professional tribunals (see paragraph 16 above).
On 26 August 1969, the court decided to hear sixteen witnesses at sittings fixed for 25 and 26 November. For this purpose, it tried, for example on 11 and 18 September, to obtain the addresses of witnesses and requested the production of other files concerning Dr. König.
On 27 November, the court fixed 2 December as the date for the oral hearing (mündliche Verhandlung) and for the continuation of the taking of evidence from the witnesses, including a certain Mr. Xymenes who had made serious accusations against Dr. König before the Regional Medical Society.
The court sat on 2, 8 and 12 December. It imposed fines (Ordnungsstrafen) of DM 100 and DM 500 on Mr. Xymenes for failing to appear.
On 3 February 1970, the court decided not to hear the appeals (Beschwerden) made by Mr. Xymenes against these penalties on 30 December 1969 and 2 January 1970 and to transmit the file to the Hessen Administrative Court of Appeal. On 17 February, the latter court invited those concerned to present their observations and it set aside the two fines on 9 and 10 March.
31. On 17 April 1970, the file was returned to the Administrative Court which, on 14 May, informed the parties of the state of the proceedings. It asked them to indicate as soon as possible what evidence they proposed to put forward, pointing out that several persons had offered to make statements on the medical treatment given to them by the applicant. The court also stated that, as far as it was concerned, the hearings could be resumed at the end of June or the beginning of July since the lay judges would be available then.
On 29 May, Dr. König indicated that he would abstain from nominating further witnesses if the Regierungspräsident did likewise. However, on 8 June, the latter named a certain number of additional witnesses and, on 6 July, he filed with the court a pleading dealing with the evidence taken so far.
This pleading was sent by the court on 13 July to the applicant for his comments; on 24 September, he requested in writing that seventy-six witnesses be heard should the court decide to hear those mentioned by the Regierungspräsident.
There followed a further exchange of pleadings.
32. On 25 February 1971, the Regierungspräsident informed the court that Mr. Xymenes was detained in prison at Constance and could accordingly be served with a summons to appear.
After advising the applicant, the court wrote on 14 April to the competent authorities in Constance to enquire whether Mr. Xymenes was being held in the prison and, if so, for how long. The prison replied on 27 April that the witness had been released.
33. On 29 April 1971, the judge acting as rapporteur directed that the file be sent back to the President of the Chamber to enable him to fix the date of the hearing, but this instruction was not carried out, probably due to a mistake on the part of the registry.
On 24 May, Mr. Schmidt-Leichner of Frankfurt announced that he was no longer acting as Dr. König's lawyer.
34. The applicant, who on 26 August 1971 had asked the court to fix the date for the hearing without delay, was told on 2 September that the file would be submitted to the President of the Chamber immediately he returned from holiday. An order of the court set 5 September as the date for such submission.
On 20 October, Messrs. Bossi, Breme and Ufer of Munich told the court that they were now acting for Dr. König.
Following receipt of a letter from the Frankfurt Regional Employment Tribunal (Landesarbeitsgericht), the file was returned to the judge acting as rapporteur on 21 October.
35. On 29 November 1971 and 12 January 1972, the court attempted yet again, but without success, to contact Mr. Xymenes to discover whether he would be able to give evidence in January/February or in February/March 1972.
On 21 February, the court fixed 28 March as the date for a hearing to which it summoned Mr. Xymenes. He did not appear and on 29 March was fined DM 500 by the court which also ordered him to attend a further hearing due to be held on 31 May.
Relying on a medical certificate, Mr. Xymenes on 8 April lodged an objection against this penalty but the court dismissed the objection and sent the file to the Hessen Administrative Court of Appeal. On 26 April, the latter court asked the witness's doctor to supply further details about the said certificate: it received them on 2 May and set the fine aside on 18 May.
The file was returned on 29 May to the Administrative Court which on the same day cancelled the hearing fixed for 31 May, on the ground that the presence of Mr. Xymenes could not be secured.
Pursuant to an order of 7 June 1972, there was a further hearing on 11 July. Once again, Mr. Xymenes did not appear.
On 13 July, the Court fined him DM 500. On 10 August, it directed that the taking of evidence would continue on 19 September. On 22 August, it issued a subpoena against Mr. Xymenes who gave evidence on 19 September.
36. At the conclusion of this last sitting, the court granted the parties the faculty of submitting, by 15 October, their written observations on the result of the examination of witnesses. Dr. König took advantage of this on 13 October.
On 14 November, other lawyers informed the court that they had been instructed by the applicant and requested it to await their written pleading. This document, which arrived on 12 February 1973, commented on the evidence already obtained, repeated the earlier applications for evidence to be taken and made new applications therefore. On the same day, Mr. Demme announced that he was Dr. König's new lawyer. The court transmitted the pleading to the Regierungspräsident on 22 February.
In the meantime, on 30 January, the court had requested Dr. König to produce his records on two of his former patients. Having received only photocopies of the documents in question, the court renewed its request on 22 February and tried to trace a further witness.
37. On 30 March 1973, the court supplemented its order of 26 August 1969 (see paragraph 30 above) and fixed 17 April as the date for the continuation of the taking of evidence and for the oral hearing. At the close of its sitting on 17 April, it indicated that it would give a decision on 8 May.
However, after trying to obtain witnesses' addresses and taking cognisance, on 18 April, of another written pleading from the applicant, the court on 2 May adjourned sine die the date for delivery of its decision; at the same time and also subsequently, it requested Dr. König to supply further information, which was received on 14 May and 9 July. Between these dates, the court also had researches made for the addresses of several witnesses.
The parties supplemented their pleadings on 26 and 30 July 1973.
38. On 16 August 1973, the court decided that there should be a second additional enquiry and, in particular, the hearing of five new witnesses. On the next day, it sent the file to the Bad Kissingen District Court (Amtsgericht) for it to hear one of those witnesses; on 20 August, it directed that the three others should be heard on 21 September but, on 22 August, postponed this to 5 October at Dr. König's request. When the file came back from Bad Kissingen, the court on 19 September asked the Altena District Court to hear another witness.
39. Previously, on 22 August, the applicant had filed with the Hessen Minister of Justice a disciplinary complaint (Dienstaufsichtsbeschwerde) in which he also declared that he challenged "the Frankfurt Administrative Court". For this reason, on 3 October, the court cancelled the hearing due to take place two days later.
On 4 October, the 3rd Chamber of the Administrative Court, which appeared to have jurisdiction in the matter, asked Dr. König to specify which of the judges he was challenging, pointing out that it was not possible to challenge all the members of a Chamber.
The applicant replied on 19 October that his claim was limited to the judge of the 4th Chamber acting as rapporteur and that he objected to certain wording used by the latter in the letters rogatory sent on 19 September to the Altena District Court.
On the same day, Mr. Schilling, acting on behalf of Dr. König, complained about the length of the proceedings to the Federal Constitutional Court. The Administrative Court was invited on 31 October to present its observations and it did so on 9 November, transmitting the file to the Constitutional Court on 15 November. The latter, by a decision of 28 November, refused to hear the complaint on the ground that it did not offer sufficient prospects of success.
Following the return of the file on 10 December, the Administrative Court on 8 January 1974 upheld the challenge against the judge acting as rapporteur.
40. The file was then transmitted by the Administrative Court to the Hessen Minister of Justice to enable him to give a decision on the disciplinary complaint; he received the file on 14 January 1974 and returned it on 8 March. On 22 March, the court sent the file to the Hagen public prosecutor's department (Staatsanwaltschaft) as requested by it and by the President of the Regional Court (Landgericht) of the same town, who needed it in order to examine another disciplinary complaint by Dr. König.
41. On 26 April 1974, the applicant asked the Administrative Court not to hear a witness who it was contemplated should be summoned. This request was repeated on 28 May but rejected on 6 June by the court which decided to hold a hearing on 30 July.
Only some of the witnesses appeared on that day. One was heard at home on 14 August and another gave evidence in writing.
On 14 August, the file was sent to the Hessen Minister of Justice for the purposes of the proceedings instituted by Dr. König on 3 July 1973 before the Commission. On this occasion, the President of the 4th Chamber made known his observations on the outcome of the court's enquiry; he was of the opinion that the partly contradictory statements of the witnesses did not allow a firm conclusion to be drawn on the applicant's activities as manager of the clinic; accordingly, the question arose whether his conduct as a medical practitioner also had to be taken into account; however, it was not for the 4th Chamber to rule on the complaints against Dr. König in this last-mentioned capacity since they were the object of proceedings pending before the 2nd Chamber.
42. On 25 August, the applicant submitted observations on the statements made by one witness and applied for seven further witnesses to be heard. A copy of this pleading, which the court had requested from him on 28 August, was sent on 5 September to the Regierungspräsident who replied on 7 October.
The Hessen Minister of Justice returned the file to the Administrative Court on 28 October.
43. The court had previously been advised that in July the applicant had entrusted his case to another lawyer, Mr. Unruh. The latter returned the brief on 26 November and his successor Mr. Heldmann, who had given notice on 18 October 1974 that he was acting for Dr. König, did likewise on 21 February 1975.
44. On 10 February 1975, the President of the 4th Chamber had a meeting with the applicant who stated that he had let the clinic premises for use as an old people's home and would re-open the clinic - in association with a surgeon - only after being authorised to practise again. Furthermore, he agreed that priority be given to the proceedings, pending before the 2nd Chamber, concerning the exercise by him of his profession.
45. The file was sent on 5 May to the Hessen Minister of Justice for the purpose of the Commission proceedings. It was returned to the court on 26 June and then communicated on 4 July to Dr. König's new lawyer, Mr. Cartus of Karlsruhe, who on 16 April had indicated that he had been instructed. The Court had allowed him two weeks to consult the file and, on 11 July, extended this period to 8 August.
However, on 18 July, Dr. König informed the court that he had withdrawn Mr. Cartus' instructions and requested that he be asked to return the file which Dr. König wished to study himself. The court communicated on 21 July with the lawyer who returned the file on 29 July.
On 1, 4 and 11 August, the applicant and his new lawyer, Mr. Mattern, who acted for him from 22 July to 14 August, requested the court to send them certain documents, including verbatim records of evidence, two of which were despatched to them on 18 August.
From 11 to 23 September, the file was with Mr. Unruh who, since 11 September, had once again been entrusted with Dr. König's case.
46. On 6 November 1975, there was added to the file a second challenge lodged by the applicant with the Hessen Minister of Justice on 10 October (see also paragraph 67 below).
On 2 December, the President of the Chamber wrote to Dr. König to enquire whether his intention was to challenge the members of the Chamber on the ground of bias and, if so, which members.
As regards the duration of the proceedings, the President remarked:
"I wish to point out that we have repeatedly talked about the expediency of continuing the proceedings concerning the authorisation to run a clinic and pending before the 4th Chamber. On those occasions you agreed with me that it was necessary first of all to await the conclusion of the proceedings relative to the authorisation to practise medicine because they had to be regarded as having priority. You also mentioned that you would not re-open your clinic before that date although in law you would be entitled to do so. Should you have changed your mind, please let me know."
Dr. König's lawyer replied on 8 December that the claim related primarily to the President of the 2nd Chamber and the manner in which the last hearing before that Chamber had been conducted. He requested the court not to decide, for the time being, whether his client was challenging the 4th Chamber.
On the subject of the duration of the proceedings, the lawyer declared:
"The question of the conclusion of the proceedings concerning the authorisation to practise medicine has at present priority because in those proceedings immediate enforcement of the administrative decision has been ordered. It is known that there is no order for immediate enforcement of the decision to withdraw the authorisation to run the clinic; consequently, as regards the last two sentences in your letter of 2 December 1975, there is at present no need for the 4th Chamber of the Frankfurt-on-Main Administrative Court to give an early decision."
The applicant withdrew Mr. Unruh's instructions on 25 April 1976.
47. The proceedings before the 4th Chamber accordingly remained suspended and were resumed only after the 2nd Chamber had delivered judgment on 9 June 1976.
Hearings, which originally had been arranged for 17 May 1977 and were then postponed at the applicant's request, took place in June.
On 22 June 1977, the 4th Chamber dismissed the applicant's appeal against the withdrawal of the authorisation to run his clinic. Its judgment was based on the evidence taken during the hearing of seventeen witnesses between November 1969 and August 1974.
Dr. König appealed to the Hessen Administrative Court of Appeal where the case is still pending before the Chamber (Senat) which, on 2 May 1978, ruled on his appeal against the judgment of the 2nd Chamber of the Administrative Court (see paragraph 69 below).
Another lawyer, Mr. Hofferbert of Frankfurt, is representing the applicant before the Administrative Court of Appeal.
48. According to statistics supplied by the Government, purely by way of indication, concerning the action before the 4th Chamber, 1,149 days of the proceedings are attributable to measures taken by the court, 1,725 to measures taken by the applicant and his lawyers and 555 to measures taken by third parties, including the defendant administrative authorities, the professional bodies and the witnesses.
49. On 12 May 1971, the Regierungspräsident in Darmstadt withdrew the applicant's authorisation to practise medicine and directed that this decision should have immediate effect (Article 80 para. 2, sub-paragraph no. 4, of the Code of Administrative Procedure - Verwaltungsgerichtsordnung). On the basis of the findings made by the professional tribunals in 1964 and 1970 (see paragraph 16 above), the Regierungspräsident considered that Dr. König had behaved in a manner which disclosed his professional unfitness and his failure to meet medical ethical standards. The Regierungspräsident was acting in pursuance of the following provisions of the Federal Act:
"The authorisation to practise medicine shall be withdrawn if one of the requirements of Article 3 para. 1, first sentence, sub-paragraph no. 2, ceases to be satisfied."
"The authorisation to practise medicine shall be granted on request provided the applicant:
1. ...
2. has not been guilty of behaviour showing that he is unfit or unreliable to exercise the profession ..."
50. On 1 June 1971, at the request of the applicant and in order to allow him to refer his patients to other practitioners, the Frankfurt Administrative Court restored the suspensive effect of the objection against the decision of the Regierungspräsident, but only until 30 June. The appeal lodged by Dr. König against this ruling was dismissed by the Hessen Administrative Court of Appeal on 6 July.
51. After the Regierungspräsident had rejected on 17 September 1971 the objection filed by the applicant on 18 May against the withdrawal decision, the latter appealed to the Darmstadt Administrative Court on 20 October 1971. For reasons of jurisdiction, this court on 25 October referred the case to the Frankfurt Administrative Court where it was assigned to the 2nd Chamber which is responsible, inter alia, for questions relating to the law on the medical profession.
52. On 2 November 1971, the Frankfurt Administrative Court notified the Regierungspräsident of the appeal, requesting his comments and production of the files kept by his services.
The written pleading of the Regierungspräsident was filed on 24 January 1972 and communicated to the applicant's lawyer two days later. After being asked by the court on 24 April whether he intended to submit a reply, the lawyer made an application for the time-limit to be extended until the end of May.
The reply in question was filed on 26 June and sent to the Regierungspräsident for comment. Following the receipt on 11 July of a voluminous supplementary pleading from the applicant's lawyer, the Regierungspräsident on 27 July sought an extension until mid-October of the time-limit expiring on 30 July; on 11 August, the court gave leave for the expiry date to be deferred, but only until 15 September.
53. On 5 September 1972, the court ordered that the Regional Medical Society be joined (Beiladung) to the proceedings. On 14 September 1972, after requesting the parties and the Regional Medical Society to furnish certain explanations and after calling for the production of certain criminal files, the court proposed a friendly settlement of the case. The suggestion was that Dr. König would cease to practise as a self-employed physician and to run his clinic, whilst the Regierungspräsident would restore his authorisation to exercise his profession subject to certain conditions. The applicant rejected this proposal on 12 October. The court advised the Regierungspräsident of this four days later, reminding him at the same time about the submission of his comments.
54. Those comments were received by the court on 16 January 1973; a written pleading from the Regional Medical Society was filed on 16 February.
Dr. König had changed lawyers on 12 February (see paragraph 36 above). His new adviser, Mr. Demme, inspected the court's file, returning it on 14 March; on 2 May, he also returned the files of the administrative authorities which the court had at his request sent to him on 20 March. On 7 May, he submitted a written pleading which the court communicated for comment to the Regierungspräsident and the Regional Medical Society.
55. On 5 May and 6 August 1973, the court asked the Frankfurt District Court and public prosecutor's department for information as to the state of criminal proceedings instituted against the applicant on 27 July 1972 (see paragraph 71 below).
On 9 August, the public prosecutor's department advised the court that, following a hearing held in the meantime, those proceedings had been stayed because further witnesses and experts were to be summoned.
56. On 14 September 1973, the President of the Administrative Court of Appeal sent a copy of the disciplinary complaint of 22 August to the 2nd Chamber which Dr. König had mentioned when challenging "the Frankfurt Administrative Court" (see paragraph 39 above).
The file was passed to the 3rd Chamber for it to rule on the challenge. Together with the file were communicated declarations made by the members of the 2nd Chamber; in particular, the judge acting as rapporteur indicated that the 2nd Chamber wished to await the result of the criminal proceedings in view of their importance for the question at issue before it.
On 8 October, the 3rd Chamber rejected the challenge on the ground that the applicant had failed to show prima facie the existence of justificatory reasons. As soon as this decision had become final, the file was returned, on 26 October, to the 2nd Chamber.
57. The court had decided on 25 September 1973 to suspend its proceedings to await the outcome of the criminal proceedings instituted against the applicant (see paragraph 71 below) as it considered that the latter proceedings were of importance for the action pending before it (Article 94 of the Code of Administrative Procedure).
58. On 19 October 1973, Dr. König had complained to the Constitutional Court of the length of the proceedings pending before the 2nd and 4th Chambers (see paragraph 39 above). Having been requested by the Constitutional Court on 31 October to submit his observations, the President of the 2nd Chamber replied on 6 November that the Chamber proposed to defer its judgment until the close of the criminal proceedings.
The Constitutional Court decided on 28 November not to allow the appeal. It observed, inter alia, that, in refusing to fix a date for the hearing as long as it did not know the result of the criminal proceedings, the 2nd Chamber had - up to that time – properly exercised its discretion in the matter. The nine volumes of the case file had been forwarded to the Constitutional Court on 19 November; they were sent back to the Administrative Court on 10 December.
59. On 16 February 1974, the Frankfurt District Court informed the 2nd Chamber that, in the criminal proceedings, detailed expert opinions still had to be obtained and that the trial would not take place before the second half of the year.
On 26 March, the 2nd Chamber asked the District Court to confirm that the applicant remained charged, inter alia, with having continued to practise notwithstanding the withdrawal of the necessary authorisation.
60. On a further application by Dr. König, the Constitutional Court on 11 April 1974 asked the 2nd Chamber for a supplementary report on the state of the proceedings and, in view of their duration, for an indication whether he could not be granted some concessions as regards the immediate enforcement of the withdrawal.
The President of the 2nd Chamber replied on the same day. She emphasised that any modification of the decision not to stay such immediate enforcement would endanger the health of the applicant's patients if the accusations against him proved to be founded. The Chamber did not consider that it could take this risk. Furthermore, judicial experience in no way bore out the opinion that the accusation that Dr. König had continued to perform operations could be verified more swiftly by the Chamber than by the District Court, but with the same degree of reliability.
On 30 May, the Constitutional Court decided not to hear the complaint on the ground that it did not offer sufficient prospects of success. The Administrative Court received a copy of this decision on 6 June.
61. Previously, on 25 April 1974, the latter court had informed the applicant that it maintained its decision to await the outcome of the criminal proceedings.
On 8 May, the District Court had confirmed to the 2nd Chamber (see paragraph 59 above) that Dr. König remained charged with having continued to practise after the withdrawal of his authorisation; it had added that a decision within the next six months was hardly likely since the applicant had challenged one of the judges and extensive appellate proceedings were in progress.
62. On 11 July 1974, Dr. König, pleading the length of the proceedings, requested the Administrative Court to restore the suspensive effect of his appeal against the withdrawal decision.
However, the file was sent to the Hessen Minister of Justice who had asked for it on 29 July for the purposes of the Commission proceedings; it was returned to the court on 24 October after the Government's observations on admissibility had been filed in Strasbourg.
Between 11 July and 24 October, the applicant had changed his advisers twice (see paragraph 43 above); until 16 December the file was retained for consultation by Mr. Heldmann, the second of the lawyers so appointed.
63. On 3 January 1975, the 2nd Chamber rejected the request of 11 July 1974. Dr. König, who had withdrawn instructions from his lawyer (see paragraph 43 above), at once appealed in person to the Hessen Administrative Court of Appeal but it dismissed the application on 4 November. The court, relying on the statements made by witnesses during the proceedings before the 2nd Chamber, took the view that, if the applicant were authorised to practise, he might endanger any clients who consulted him. Dr. König had previously attacked the decision of the 2nd Chamber before the Federal Constitutional Court which, on account of non-exhaustion of remedies, had declined to hear his application.
64. After the return of the file to the Administrative Court on 26 June 1975, the President of the 2nd Chamber and the judge acting as rapporteur agreed on 30 June, in order to expedite matters, not to wait any longer for the result of the criminal proceedings or of the action before the Administrative Court of Appeal. They contemplated holding hearings on 3 September.
The judge acting as rapporteur made, also on 30 June, enquiries of the District Court about the state of those criminal proceedings.
On 10 July 1975, the Constitutional Court decided not to hear a further complaint filed on Dr. König's behalf by Mr. von Stackelberg and objecting, inter alia, to the dilatory nature of the proceedings. It considered, amongst other things, that the special features of the case, from both a factual and a legal point of view, and the applicant's unfitness to practise, which had been conclusively found by the Regional Tribunal for the Medical Profession, justified the 2nd Chamber's awaiting the decision in the criminal proceedings and maintaining the immediate effect of the withdrawal of the authorisation. The court added that, furthermore, nothing prevented Dr. König from seeking, principally on the ground of the length of the proceedings, restoration of the suspensive effect of the appeal against the said withdrawal.
65. On 14 July 1975, the 2nd Chamber decided that on 2 and 3 September there would be a sitting devoted to the hearing of evidence and of argument. The parties were informed of this decision two days later.
On 28 and 31 July, the Chamber had researches made for the addresses of some witnesses. On 14 August, it was advised that Mr Mattern, the lawyer instructed by Dr. König on 22 July (see paragraph 45 above), was no longer acting for him. Six days later, the applicant filed a pleading, the Regierungspräsident having submitted one on 14 August.
66. The hearing did take place on 2 and 3 September 1975. After hearing six witnesses, the court directed that there should be a further sitting on 12 November, but it cancelled this on 14 October as the file was with the Hessen Administrative Court of Appeal which had to rule on the appeal of 3 January (see paragraph 63 above).
67. Dr. König, in a letter of 10 October received on 13 October by the Hessen Ministry of Justice, had sought the transfer to another court of the actions pending before the 2nd and 4th Chambers whose judges, he alleged, could "no longer be described as impartial".
The letter was sent on 16 October by the Minister to the Frankfurt Administrative Court and was put before the 2nd and 4th Chambers on 6 November (see also paragraph 46 above).
On 13 November, the President of the 2nd Chamber wrote to the applicant to enquire whether a formal challenge was being made; the lawyer, Mr. Unruh, who from 11 September 1975 to 25 April 1976 once again acted for Dr. König (see paragraphs 45 and 46 above), replied on 6 December that his client was challenging the President herself. He also asked to be allowed to consult the file; this was held at his disposal at the registry until 13 January 1976 but he did not go to collect it there.
On the last-mentioned date, the file was sent to the Hessen Ministry of Justice for the purposes of the proceedings pending before the Commission. It came back on 17 February to the court which, on 5 March, rejected the challenge.
68. On 15 April 1976, the 2nd Chamber decided that it would hear further witnesses on 12 May.
On 28 April, it refused an adjournment requested on 24 April by Dr. König's lawyer and emphasised that his client had insisted on the urgency of a decision.
Having been told by the applicant on the following day that there would be hearings in the criminal case on 12 May, the Chamber agreed on 6 May to postpone its own sitting until 9 June.
On 1 June, the applicant sought a further adjournment, maintaining that on 9 June he had to prepare for the hearings which were to resume in the criminal court on the next day. The 2nd Chamber, having found that he had had sufficient time for preparation, refused the request on 9 June.
69. On 9 June 1976, after hearing witnesses, the court dismissed Dr. König's appeal against the withdrawal of his authorisation to practise medicine. Its judgment was based on the statements of eight persons heard by it in 1975, most of whom had already given evidence about the same facts before the 4th Chamber, and was communicated on 3 August to the applicant, whose lawyer lodged an appeal on 11 August.
On 13 August, the court sent the file to the Hessen Administrative Court of Appeal which, by judgment of 2 May 1978, dismissed the appeal; this judgment has not yet become final.
70. According to statistics supplied by the Government, purely by way of indication, concerning the action before the 2nd Chamber, 569 days of the proceedings are attributable to measures taken by the court, 841 to measures taken by the applicant and his lawyers and 311 to measures taken by third parties, including the defendant administrative authorities, the professional bodies and the witnesses.
71. The criminal proceedings against the applicant are not in issue but should be mentioned because of their effect on the action before the 2nd Chamber of the Frankfurt Administrative Court which had postponed its decision pending their outcome (see paragraphs 55-61 and 64 above).
The criminal proceedings originated in a complaint against Dr. König relative to the illegal practice of medicine, causing bodily harm and committing fraud, which the Regierungspräsident in Darmstadt had lodged on 27 July 1972 with the Frankfurt public prosecutor's department.
72. The applicant, who on 10 August 1972 had refused to be questioned by the police, was charged on 11 September before the Frankfurt District Court, sitting as a lay magistrates' court (Schöffengericht). The indictment (Anklageschrift) alleged that, between September 1971 and the beginning of June 1972, he had continued to practise despite the withdrawal of the requisite authorisation (continuing breach of the Federal Medical Practitioners' Act), that he had thereby perpetrated frauds (Article 263 of the Penal Code) and that he had caused, in one case, serious bodily harm (Articles 223 and 223 (a) of the Penal Code).
73. At the close of its sitting on 17 April 1973, the court ordered numerous enquiries. A psychiatrist and a psychologist gave their opinion on one of the alleged victims; he was the only alleged victim called by the public prosecutor's department as a witness and had intervened (Nebenkläger) in the proceedings on 13 November 1972 in order to claim damages.
74. On 14 February 1974, the court decided that, if by 20 April Dr. König had not himself submitted an expert opinion on the state of his mental health, he should be examined by a psychiatrist.
On 1 March, the applicant lodged an objection against this decision and that of 17 April 1973. On 14 March, he stated that he was challenging the President of the lay magistrates' court; after a judge had refused this plea on 6 May, both he and the President were challenged by Dr. König on 15 May.
On 26 May, the District Court dismissed the objection and the challenge and directed that the private expert opinion be submitted not later than 1 August.
75. Two days later, Dr. König repeated his objection of 1 March and at the same time lodged a disciplinary complaint against the President of the lay magistrates' court. The Frankfurt Regional Court dismissed the objection on 10 June 1974; the documents do not disclose the result of the disciplinary complaint.
76. On 29 June, Dr. König challenged the expert nominated by the court and proposed two others. He supplemented this application on 3 July and appealed to the Federal Constitutional Court against the decisions of 14 February and 26 May. On the next day, he requested the District Court to suspend enforcement of the first decision until the Constitutional Court had given its ruling. On 16 July, the District Court declined to do so and, nine days later, it received a copy of the Constitutional Court's decision rejecting the appeal of 3 July.
On 7 August, the court dismissed an application by Dr. König for a further psychiatric examination of the party claiming damages.
77. On 15 August 1974, the District Court, considering that the potential penalty exceeded that which it had competence to impose, relinquished jurisdiction in favour of the Frankfurt Regional Court.
Under the then Article 24 para. 2 of the Constitution of the Courts Act (Gerichtsverfassungsgesetz), a District Court could "impose neither a penalty of imprisonment for more than three years nor detention for reasons of security (Sicherungsverwahrung)".
78. On 10 October, the 18th Criminal Chamber (Strafkammer) of the Regional Court, to which the case had been assigned, directed that the trial (Hauptverhandlung) should take place on 4, 6 and 11 December. On 25 October, it joined to the pending proceedings a further charge, preferred by the public prosecutor's department on 7 August, alleging that Dr. König had practised on 17 July 1972 in Bad Homburg despite the withdrawal of the requisite authorisation and had caused his patient bodily harm. As the applicant had not appeared, the court on 4 December issued a warrant for his arrest and adjourned the trial sine die.
79. On 1 January 1975, the case was assigned to the 1st Chamber which, however, was composed of the same judges as the 18th Chamber in 1974.
On 2 January, the 1st Chamber ordered that several witnesses be examined on letters rogatory. Witnesses were heard in February and March by the Koblenz, Ahrensburg and Düsseldorf District Courts.
On 24 March, the Chamber revoked the warrant issued on 4 December.
On 15 May, the Vice-President of the Chamber directed that the trial should take place in mid-January 1976; at the same time he ordered that a witness be interrogated again by the Ahrensburg District Court.
80. On 20 June 1975, the Presidential Council of the Regional Court relieved the 1st Chamber of all matters it had to decide as a court of first instance, with effect from 23 June. The proceedings pending against Dr. König were transferred to the 13th Chamber.
The President of the latter Chamber received the case file on 10 July. On 8 August, he postponed the trial until 3, 5, 10 and 12 February 1976; these dates he cancelled on 13 October 1975 for the reason that the Chamber was obliged to deal with another substantial case.
81. On 1 January 1976, all first-instance cases beginning with the letter "K", including the applicant's, were passed to the 25th Chamber of the Regional Court in accordance with the 1976 arrangements for the allocation of cases.
The trial opened before the 25th Chamber on 5 May. On 24 September, after twenty-three days of sittings, the Chamber ordered the discontinuance of the proceedings (Einstellung des Verfahrens) under Article 153 (a) of the Code of Criminal Procedure.
The Chamber's decision reveals that Dr. König's fault was regarded as very slight. As he had undertaken to pay DM 8,000 to the party claiming damages and DM 20,000 to the Treasury, the Chamber considered that there was no longer any public interest in the proceedings being pursued further. The Chamber noted that the applicant had paid over the amounts in question during the actual hearing and specified that its decision to discontinue the proceedings was final.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
